Exhibit 10.1

SUBLEASE

          THIS SUBLEASE (this “Sublease”) is entered into as of this 9th day of
July, 2007, by and between ROCKBAY CAPITAL MANAGEMENT, L.P., a Delaware limited
partnership (“Sublandlord”), and DELCATH SYSTEMS, INC., a Delaware corporation
(“Subtenant”).

RECITALS

          A. Pursuant to that certain Lease dated as of November 7, 2003 between
RCPI Landmark Properties, L.L.C. a Delaware limited liability (“Master
Landlord”), and Sublandlord’s predecessor-in-interest (the “Original Master
Lease”), as amended by that certain First Amendment to Lease dated as of
September 29, 2005 (the “First Lease Amendment”) and that certain Second
Amendment to Lease dated as of April 5, 2007 (the “Second Lease Amendment”; the
Original Master Lease, as amended by the First Lease Amendment and the Second
Lease Amendment, being referred to herein as the “Master Lease”), Master
Landlord leased to Sublandlord the entire 23rd and 24th floors (the “Master
Lease Premises”) of the building commonly known as 600 Fifth Avenue, New York,
New York (the “Building”).

          B. Sublandlord desires to sublease a portion of the Master Lease
Premises to Subtenant and Subtenant desires to sublease a portion of the Master
Lease Premises from Sublandlord, subject to the terms and conditions hereinafter
set forth.

          NOW THEREFORE, in consideration of the mutual covenants, conditions
and agreements hereinafter contained, the parties hereto hereby agree as
follows:

          1. SUBLEASED PREMISES. Sublandlord hereby subleases to Subtenant and
Subtenant hereby subleases from Sublandlord a portion of the Master Lease
Premises, consisting of Three Thousand Four Hundred (3,400) rentable square feet
located, on the 23rd floor of the Building, as shown as “Space A” on Exhibit “A”
attached hereto (the “Subleased Premises”). The area of the Subleased Premises
will not be measured and the parties agree that the Monthly Rent shall not be
subject to adjustment based on any remeasurement of the Subleased Premises. In
addition, Sublandlord grants to Subtenant the right to use, on a non-exclusive
basis, the elevator lobby on the 23rd Floor of the Building and the public
corridor providing access therefrom to the Subleased Premises (both of which are
included in the Master Lease Premises) for ingress and egress to and from the
Subleased Premises and access to the (i) core lavatories, (ii) fire stairs, and
(iii) base building phone, data and fiber optic communication equipment (as
necessary) and the water column (for purposes of installing a small pantry, to
the extent permitted under the Master Lease) on the 23rd Floor of the Building
for Subtenant’s use on a non-exclusive basis.

          2. CONDITION OF SUBLEASED PREMISES. Subtenant

--------------------------------------------------------------------------------



acknowledges that it has inspected the Subleased Premises, and is thoroughly
familiar with its condition. Subtenant accepts the Subleased Premises in its “as
is” condition, with all faults and flaws, and acknowledges that neither
Sublandlord nor any of its agents has made any representations or warranties
regarding the condition of the Subleased Premises or its suitability for
Subtenant’s intended use. The Subleased Premises will be delivered on the
Commencement Date (defined in Paragraph 5 below) broom clean and vacant with the
common corridor on the 23rd Floor of the Building having new Building standard
paint and all broken ceiling tiles in such common corridor having been properly
replaced. In addition, prior to or promptly following the Commencement Date,
Sublandlord shall install new Building standard carpet in the common corridor on
the 23rd Floor of the Building.

          3. MASTER LEASE. This Sublease expressly is subject and subordinate to
all of the terms and conditions of the Master Lease, a copy of which is attached
hereto as Exhibit “B” (with certain terms not relevant to Subtenant redacted),
and to all items and matters to which the Master Lease is subject and
subordinate. In addition, Subtenant agrees to be bound, for all purposes of this
Sublease, by any modifications or amendments to the Master Lease; provided,
however, that Sublandlord shall not agree to any modification, amendment or
termination of the Master Lease that could reasonably be expected to have any
material adverse consequences to Subtenant and/or its rights hereunder.
Subtenant assumes and agrees to perform each and every obligation and to comply
with each and every covenant of Sublandlord, as tenant, under the Master Lease,
excluding such provisions of the Master Lease which are not applicable to
Subtenant or the Subleased Premises or as specifically provided to the contrary
in this Sublease (such as, by way of example, the payment to Master Landlord of
rent under the Master Lease, which shall be replaced with Subtenant’s
obligations under Paragraph 6 of this Sublease) (as so limited, the “Applicable
Master Lease Terms”). Each and every waiver by Sublandlord contained in the
Applicable Master Lease Terms in favor of Master Landlord shall be binding on
Subtenant. Subtenant shall not commit or permit to be committed any act or
omission which will violate any term or condition of the Master Lease or
constitute a breach of or default under the Master Lease, and shall indemnify,
protect, defend and hold Sublandlord harmless against any and all loss, cost,
expense (including, without limitation, reasonable attorneys’ fees and
disbursements), liability, claim, judgment, demand or cause of action arising
from or in connection with any such violation, breach or violation committed or
permitted to be committed by Subtenant (except to the extent caused by the
willful misconduct or gross negligence of Sublandlord), which indemnity
obligation shall survive the termination of this Sublease. All capitalized and
other terms not otherwise defined herein shall have the meanings ascribed to
them in the Master Lease, unless the context clearly requires otherwise.

          4. INCORPORATION OF TERMS. All of the terms and conditions contained
in the Applicable Master Lease Terms are incorporated herein as terms and

2

--------------------------------------------------------------------------------



conditions of this Sublease (with each reference therein to “Lease” to be deemed
to refer to this Sublease, each reference therein to “Landlord” and “Tenant” to
be deemed to refer to Sublandlord and Subtenant, respectively (other than the
references in Sections 10.l(a), 10.1(d) and 10.2 to “Landlord”), each reference
therein to the “Premises”, “Additional Premises” or “Tenant’s Area” to be deemed
to refer to the Subleased Premises, each reference therein to “Interest Rate” to
be deemed to refer to the Specified Rate, each reference therein to “Electrical
Inclusion Factor” to refer to $10,200.00 per annum, which amount is included in
Fixed Rent hereunder (subject to adjustment pursuant to Section 10.1 of the
Master Lease, as incorporated herein by reference), each reference therein to
the “Term” to be deemed to refer to the Term of this Sublease, each reference
therein to the “Commencement Date” or “Additional Premises Commencement Date” to
be deemed to refer to the Commencement Date of this Sublease, and each reference
therein to the “Expiration Date” or “Extended Expiration Date” to be deemed to
refer to the Expiration Date of this Sublease), other than (i) the following
definitions in Article 1– “Rent Commencement Date”, “Tenant’s Address for
Notices”, “Landlord’s Address for Notices” and “Tenant’s Broker”, (ii) Articles
2, 13 (other than Sections 13.7 and 13.8(a)), 22, 24, 27 (as amended by the
First Lease Amendment), 29, 30 (as amended by the First Lease Amendment) and 31,
Sections 6.1, 8.1(c), 8.1(d), 11.5, 25.2, and Exhibits A and D, of the Master
Lease, (iii) Sections 2(a), 3(a), 3(c), 3(d), 3(e)(i), 3(e)(ii), 3(f), 3(g),
4(a), 5, 6, 7 and 8, and Exhibit B, of the First Lease Amendment, (iv) the
entire Second Lease Amendment and (v) any other term of the Applicable Master
Lease Terms that is superceded by the terms hereof and, along with all of the
paragraphs contained in this Sublease, shall be the complete terms and
conditions of this Sublease. To the extent there is a conflict between the
provisions of the Master Lease which are hereby incorporated and the provisions
of this Sublease, the provisions of this Sublease shall prevail unless to do so
would result in a default under the Master Lease, in which case the provisions
of the Master Lease shall control. The Master Lease also includes express
representations made by Master Landlord and describes Master Landlord’s duties
in connection with the operation of the Subleased Premises (including, without
limitation, obligations to render services (such as trash removal, elevators,
HVAC or cleaning), to provide utilities (such as electricity and water) and
insurance, to comply with laws and to make certain repairs, replacements,
restorations, alterations or improvements) (collectively, “Master Landlord’s
Duties”). Notwithstanding anything to the contrary that may be contained in this
Sublease (including, without limitation, any provisions of the Master Lease
incorporated by reference into this Sublease), and for the avoidance of doubt,
Sublandlord is not obligated to perform Master Landlord’s Duties, and unless
caused by Sublandlord’s gross negligence or willful misconduct, Sublandlord
shall not be liable for Master Landlord’s violation of any provision of the
Master Lease or for any misrepresentation by Master Landlord, nor shall same
give rise to any (a) abatement, diminution or reduction of Subtenant’s
obligations under this Sublease, (b) constructive eviction, in whole or in part,
or (c) liability on the part of the Sublandlord, unless Sublandlord shall be
entitled to an abatement, diminution

3

--------------------------------------------------------------------------------



or reduction of Sublandlord’s obligations under the Master Lease, or
constructive eviction, in whole or in part, under the Master Lease. If Master
Landlord fails to perform any of such obligations, Subtenant shall notify
Sublandlord, which will promptly notify Master Landlord and demand performance.
If Master Landlord continues to fail to perform, Subtenant may seek recourse
from Master Landlord in its own name or in Sublandlord’s name (but only if and
to the extent required to bar a defense on the basis of a lack of privity or any
other defense or procedural rule that must be complied with to bring such
action); provided, however, that Sublandlord shall have the right to require
Subtenant to discontinue such action if in the reasonable opinion of Sublandlord
such action may cause a cancellation, forfeiture or termination of the Master
Lease; provided further, that Subtenant shall only have such rights (i) if
Subtenant shall not be in default under this Sublease beyond any applicable
notice and cure periods and (ii) if Subtenant is otherwise obligated under this
Sublease to reimburse Sublandlord for all damages, costs, expenses or losses
that may be incurred by Sublandlord in connection therewith in the event that
Sublandlord is subject to liability under the Master Lease as a result of such
efforts. Sublandlord shall reasonably cooperate with Subtenant, at Subtenant’s
expense, in connection with any such action brought by Subtenant; provided,
however, that Sublandlord shall not be required to cooperate to the extent
Sublandlord could be subject to liability under the Master Lease as a result of
such efforts and Subtenant is not otherwise obligated under this Sublease to
reimburse Sublandlord for all damages, costs, expenses or losses that may be
incurred by Sublandlord in connection therewith or such action may cause a
cancellation, forfeiture or termination of the Master Lease. Subtenant shall
indemnify Sublandlord against all expenses, including, without limitation,
reasonable attorneys’ fees and disbursements incurred by Sublandlord as a result
of or in connection with enforcing rights against Master Landlord on behalf of
Subtenant. Sublandlord will cooperate with Subtenant in a commercially
reasonable manner in seeking Master Landlord approvals required under the Master
Lease and in exercising tenant rights; provided, however, that Sublandlord shall
not be required to use commercially reasonable efforts to the extent Sublandlord
could be subject to liability under the Master Lease as a result of such efforts
and Subtenant is not otherwise obligated under this Sublease to reimburse
Sublandlord for all damages, costs, expenses or losses that may be incurred by
Sublandlord in connection therewith or such action may cause a cancellation,
forfeiture or termination of the Master Lease. Subtenant shall not take any
action or do or permit to be done anything which would result in any additional
cost or other liability to Sublandlord. Sublandlord shall have no liability to
Subtenant by reason of the default of Master Landlord under the Master Lease or
for Master Landlord’s refusal to grant any consent requested by Subtenant,
regardless of whether Master Landlord’s denial to grant such consent is
unreasonable.

          5. TERM. The term (the “Term”) of this Sublease shall commence on the
date that Sublandlord delivers to Subtenant a copy of Master Landlord’s consent
to this Sublease, together with possession of the Subleased Premises in the
condition

4

--------------------------------------------------------------------------------



required pursuant to Paragraph 2 above (the “Commencement Date”) and expire on
July 30, 2010 (the “Expiration Date”), unless terminated sooner pursuant to the
terms hereof. When the actual Commencement Date has been determined, Sublandlord
shall deliver to Subtenant and Sublandlord and Subtenant shall execute, a
Commencement Date Agreement in the form attached hereto as Exhibit “C”,
confirming the actual Commencement Date and Rent Commencement Date (as herein
after defined). Subject to the terms of Paragraph 28 below, if Sublandlord shall
be unable to give possession of the Subleased Premises to Subtenant for any
reason, other than Sublandlord’s failure to perform the work provided in
Paragraph 2 above, Sublandlord shall not be subject to any liability for failure
to give possession and the validity of this Sublease shall not be impaired under
such circumstances, nor shall the same be construed to extend the term of this
Sublease, but the Commencement Date shall be delayed until Sublandlord shall
have delivered possession of the Premises to Subtenant in the condition required
hereunder. The provisions of this Paragraph 5 shall be considered an express
agreement governing any case of Sublandlord’s failure to deliver possession of
the Premises, and any law now or hereafter in force which is inconsistent with
the provisions of this Paragraph 5 shall have no application in such case.

          6. RENT.

          (a) Fixed Rent. Subtenant covenants and agrees that, during and
throughout the entire Term, Subtenant shall pay to Sublandlord annual fixed rent
(“Fixed Rent”) in the amount of Two Hundred Twenty-One Thousand Dollars
($221,000,00) per annum (consisting of $10,200 of charges for electrical
inclusion and $210,800 of base rent) during and for the period commencing on the
Commencement Date (subject to Section 10.1 of the Master Lease as incorporated
herein by reference (as modified by Paragraph 4 hereof)) and continuing through
and including the Expiration Date; which sums Subtenant covenants and agrees to
pay to Sublandlord, in lawful money of the United States, in equal monthly
installments of Eighteen Thousand Four Hundred Sixteen and 67/100 Dollars
($18,416.67) in advance, on the first day of each calendar month during the
Term, without any deduction, offset, abatement, defense and/or counterclaim
whatsoever, Notwithstanding the above, Sublandlord hereby waives Subtenant’s
obligation to pay Fixed Rent for the period commencing on the Commencement Date
and continuing through and including the day preceding the two (2) month
anniversary of the Commencement Date (the date of the two month anniversary of
the Commencement Date being referred to herein as the “Rent Commencement Date”),
provided that the installment of Base Rent for the first full calendar month
following the Rent Commencement Date shall be payable upon the execution of this
Sublease by Subtenant. The monthly installment of Fixed Rent payable on account
of any partial calendar month during the Term, if any, shall be prorated.

5

--------------------------------------------------------------------------------



          (b) Additional Charges. In addition to the Fixed Rent payable
hereunder, Subtenant covenants to pay as additional rent (“Additional Charges”),
without any deduction, offset, abatement, defense and/or counterclaim
whatsoever, an amount equal to Subtenant’s Proportionate Share of all amounts
paid by Sublandlord pursuant to the Master Lease that relate to the Subleased
Premises and the Term, other than “Fixed Rent” under the Master Lease; provided,
however, that with respect to Taxes, Subtenant shall only be responsible to
reimburse Sublandlord for that portion of Taxes for any Tax Year which exceeds
the amount of Taxes for the New York City real estate tax fiscal year commencing
on July 1, 2007 and ending on June 30, 2008, and with respect to Operating
Expenses, Subtenant shall only be responsible to reimburse Sublandlord for that
portion of Operating Expenses for any Comparison Year which exceeds Operating
Expenses for calendar year 2007. As used herein, the term “Subtenant’s
Proportionate Share shall mean 43.87%. Subtenant shall pay all Additional
Charges directly to Sublandlord on the respective due dates under the Master
Lease for the payment of such charges. In the event that Additional Charges are
due under the Master Lease with respect to any period that precedes the
Commencement Date or follows the Expiration Date, Subtenant’s obligations
hereunder on account of such Additional Charges shall be appropriately prorated.
At the time of requesting payment of Additional Charges, Sublandlord shall
provide Subtenant with documentation sufficient to substantiate the accuracy and
appropriateness of all Additional Charges invoiced to Subtenant.

          (c) Miscellaneous. All payments of Fixed Rent and Additional Charges
(Fixed Rent and Additional Charges are collectively referred to herein as
“Rent”) shall be made by good and sufficient check (subject to collection)
currently dated, drawn on a bank which is a member of the New York Clearing
House Association, issued directly from Subtenant, without endorsements, to the
order of Sublandlord and paid to Sublandlord at the address specified in the
Notice paragraph of this Sublease or at such other place as Sublandlord may from
time to time designate in writing. Any provision in the Master Lease referring
to “Fixed Rent” or “Additional Rent” incorporated herein by reference shall be
deemed to refer to the Fixed Rent and Additional Charges due under this
Sublease. Notwithstanding anything to the contrary contained in this Sublease,
all sums of money, other than Fixed Rent, as shall become due and payable by
Subtenant to Sublandlord under this Sublease shall be deemed to be Additional
Charges, and, subject to applicable notice and cure periods, Sublandlord shall
have the same rights and remedies in the event of non-payment of Additional
Charges as are available to Sublandlord for the non-payment of Fixed Rent.

          7. LATE CHARGE; INTEREST. Section 15.4 of the Master Lease shall apply
to this Sublease with the substitution of Sublandlord for Landlord and of
Subtenant for Tenant.

6

--------------------------------------------------------------------------------



          8. SECURITY.

          (a) Letter of Credit. Subtenant, simultaneously with the execution of
this Sublease, shall deposit with Sublandlord, as security for the performance
of Subtenant’s obligations under this Sublease, a “clean,” unconditional,
irrevocable and transferable letter of credit which permits multiple, partial
draws (the “Letter of Credit”) that (i) is in the amount of One Hundred
Sixty-Five Thousand Seven Hundred Fifty and 03/100 Dollars ($165,700.03), (ii)
is in a form that is reasonably satisfactory to Landlord, (iii) is issued for a
term of not less than one (1) year but shall be automatically renewable for
consecutive periods of one (1) year thereafter during the Term (but in no event
shall it terminate prior to the 45th day following the Expiration Date), (iv) is
issued for the account of Sublandlord, and (v) is issued by, and drawn on, a
bank that has a Standard & Poor’s rating of at least “AA” (or, if Standard &
Poor’s hereafter ceases the publication of ratings for banks, a rating of a
reputable rating agency as reasonably designated by Sublandlord that most
closely approximates a Standard & Poor’s rating of “AA” as of the date hereof)
(the aforesaid rating of the bank that issues the Letter of Credit being
referred to herein as the “Bank Rating”), and that has an office in the city
where the Subleased Premises is located at which Sublandlord can present the
Letter of Credit for payment. [PLEASE PROVIDE A DRAFT FORM OF L/C FOR
SUBLANDLORD’S REVIEW]

          (b) Draws upon Letter of Credit. If Subtenant shall default beyond the
expiration of any applicable notice and cure period with respect to any of the
covenants, agreements, terms, provisions and conditions that shall be the
obligation of Subtenant to observe, perform or keep under the terms of this
Sublease, including, without limitation, the payment of the Fixed Rent,
Additional Charges or any other payment for which Subtenant is responsible
hereunder, then Sublandlord may present the Letter of Credit for payment
together with a written statement from Sublandlord that Subtenant is in default
under this Sublease beyond applicable notice and cure periods and apply the
proceeds thereof (i) to the payment of any Rent that then remains unpaid, and/or
(ii) to any damages to which Sublandlord is entitled hereunder and that
Sublandlord incurs by reason of such default. If Sublandlord so applies any part
of the proceeds of the Letter of Credit, then Subtenant, upon demand, shall
provide Sublandlord with a replacement Letter of Credit so that Sublandlord has
the full amount of the required security at all times during the term hereof. If
at any time the Bank Rating of the issuer of the Letter of Credit is less than
“AA” (or, if Standard & Poor’s hereafter ceases the publication of ratings for
banks, the Bank Rating of the issuer of the Letter of Credit is less than a
rating of a reputable rating agency as reasonably designated by Sublandlord that
most closely approximates a Standard & Poor’s rating of “AA” as of the date
hereof) or (ii) the issuer of the Letter of Credit elects to no longer maintain,
or in fact no longer maintains, an office in the city in which the Subleased
Premises is located at which the Letter of Credit can be drawn upon, then
Subtenant shall deliver to Sublandlord a replacement Letter of Credit,

7

--------------------------------------------------------------------------------



issued by a bank that meets the requirements set forth in Paragraph 8(a) above
within fifteen (15) days after the date that Sublandlord gives Subtenant notice
of such deficiency. If Subtenant fails to deliver to Sublandlord such
replacement Letter of Credit within such period of fifteen (15) days, then
Sublandlord, in addition to Sublandlord’s other rights at law, in equity or as
otherwise set forth herein, shall have the right to present the Letter of Credit
for payment and retain the proceeds thereof as security in lieu of the Letter of
Credit (it being agreed that Sublandlord shall have the right to use, apply and
transfer such proceeds in the manner described in this Paragraph 8). In the
event Subtenant becomes aware that the issuer of the Letter of Credit has
elected to no longer maintain, or in fact no longer maintains, an office in the
city in which the Subleased Premises is located at which the Letter of Credit
can be drawn upon, Subtenant agrees to promptly notify Sublandlord of such fact.
Subtenant shall reimburse Sublandlord for any reasonable costs that Sublandlord
incurs in presenting the Letter of Credit for payment within thirty (30) days
after Sublandlord submits to Subtenant an invoice therefor. Nothing contained in
this Paragraph 8 limits Sublandlord’s rights or remedies in equity, at law, or
as otherwise set forth herein.

          (c) Return of Letter of Credit. Sublandlord shall return to Subtenant
the Letter of Credit (to the extent not theretofore presented for payment in
accordance with the terms hereof) within forty-six (46) days following the
expiration or earlier termination of the Term provided Subtenant is not then in
default hereunder.

          (d) Transfers of Letter of Credit. Subtenant, at Subtenant’s expense,
shall cause the issuer of the Letter of Credit to amend the Letter of Credit to
name a new beneficiary thereunder in connection with Sublandlord’s assignment of
Sublandlord’s rights under this Sublease in accordance with the terms of this
Sublease, promptly after Sublandlord’s request from time to time.

          (e) Expiration of Letter of Credit. If (i) Subtenant fails to provide
Sublandlord with a replacement Letter of Credit that complies with the
requirements of this Paragraph 8 on or prior to the thirtieth (30th) day before
the date that the Letter of Credit expires, and (ii) Subtenant’s failure
continues for more than five (5) business days after the date that Sublandlord
gives Subtenant notice thereof, then Sublandlord may present the Letter of
Credit for payment and retain the proceeds thereof as security in lieu of the
Letter of Credit (it being agreed that Sublandlord shall have the right to use,
apply and transfer such proceeds in the manner described in this Paragraph 8).
Subtenant shall reimburse Sublandlord for any reasonable costs that Sublandlord
incurs in so presenting the Letter of Credit for payment within thirty (30) days
after Sublandlord submit to Subtenant an invoice therefor.

          (f) Intentionally omitted.

8

--------------------------------------------------------------------------------



          9. USE. Subtenant shall use the Subleased Premises for executive and
administrative offices and for no other purpose, and further covenants not to do
any act which will result in a violation of the Master Lease. Subtenant shall
not store, use or dispose of any hazardous materials in, or about the Subleased
Premises or the Building. Subtenant shall immediately provide Sublandlord with
copies of any notice, report or other correspondence between Subtenant and any
governmental agency concerning any hazardous materials in, on or about the
Subleased Premises or the Building.

          10. DEFAULT.

          (a) Events of Default. In addition to any other event specified in (or
incorporated by reference into) this Sublease as an event of default, the
occurrence of any one or more of the following events (“Events of Default”)
shall constitute a breach of this Sublease by Subtenant: (i) failure by
Subtenant to pay Fixed Rent, Additional Charges or any other sum when and as the
same becomes due and payable; and (ii) failure by Subtenant to perform or
observe any other obligations of Subtenant hereunder which continues after
written notice identifying such breach, in each case subject to any cure period
provided herein or under the Master Lease (as incorporated herein by reference,
but as shortened pursuant to Paragraph 23 hereunder).

          (b) Sublandlord’s Remedies. If an Event of Default occurs, Sublandlord
shall be entitled to exercise against Subtenant all of the rights and remedies
to which Sublandlord is entitled at law, and also any and all rights and
remedies afforded to Landlord in the Master Lease with respect to breaches of
the Master Lease by Sublandlord, and Subtenant shall indemnify, defend and hold
Sublandlord harmless from all damages resulting from the default and shall
reimburse Sublandlord for all sums incurred by Sublandlord in fulfilling
Subtenant’s obligations, together with interest on those sums at the Specified
Rate.

          11. ASSIGNMENT AND SUBLETTING.

          (a) General. Subtenant shall not, without the prior written consent of
Master Landlord (which consent shall be obtained subject and pursuant to the
terms of the Master Lease) and Sublandlord (which consent shall not be
unreasonably withheld or delayed), assign, sublet, mortgage, pledge, encumber or
otherwise transfer (collectively, “Transfer”) this Sublease, the term or estate
hereby granted, any interest hereunder, or all or any portion of the Subleased
Premises, or permit the Subleased Premises to be used or occupied by anyone
other than Subtenant. Any change in control of Subtenant, assignment by
operation of law or sale of substantially all of Subtenant’s assets shall be
deemed a Transfer.

9

--------------------------------------------------------------------------------



          (b) Notice and Procedure. If at any time during the Term, Subtenant
desires to Transfer this Sublease, then Subtenant shall give Sublandlord a
notice which shall set forth the name, address and business of the proposed
transferee, financial statements and references of the proposed assignee or
sub-subtenant and all material terms and conditions of the proposed assignment
or subletting, all in such detail as Sublandlord may reasonably require.
Sublandlord shall have the option, exercisable by giving notice to Subtenant, to
(i) consent to the Transfer, (ii) withhold consent to the Transfer, or (iii)
terminate this Sublease as of the date upon which the Transfer was to have
occurred, in which event Subtenant shall be relieved of all further obligations
hereunder. No failure of Sublandlord to exercise its termination right shall be
deemed to be Sublandlord’s consent to the assignment or subletting.

          (c) Continuing Liability of Subtenant. No Transfer shall release
Subtenant from its obligations or alter the primary liability of Subtenant to
pay Rent and to perform all other obligations to be performed by Subtenant
hereunder. The acceptance of Rent by Sublandlord from any other person shall not
be deemed a waiver by Sublandlord of any provision hereof.

          12. WAIVER OF LIABILITY. Sublandlord shall not be liable or
responsible for, and Subtenant waives all claims against Sublandlord, its
managers, members, principals, partners, shareholders, officers, directors,
agents and employees (collectively, the “Sublandlord Protected Parties”), with
respect to or arising out of: any death of or injury to Subtenant or any other
person, from any causes whatsoever; or for any loss of or damage to any property
outside or within the Subleased Premises belonging to Subtenant or any other
person, unless such death, injury, loss or damage is caused by the gross
negligence or willful misconduct of any of the Sublandlord Protected Parties.

          13. INDEMNITY. Subtenant shall indemnify, protect, defend and hold the
Sublandlord Protected Parties, Master Landlord, and their respective agents and
employees harmless and defend the Sublandlord Protected Parties and Master
Landlord, and their respective agents and employees, from and against any and
all losses, expenses, costs, damages, claims, or liability for any damage to any
property or injury, illness or death of any person occurring in or about the
Subleased Premises or as a result of any acts or omissions of Subtenant arising
at any time and from any cause whatsoever (other than by reason of the gross
negligence or willful misconduct of any of the Sublandlord Protected Parties,
Master Landlord or their respective agents and employees, arising from acts or
omissions of other occupants of the 23rd floor of the Building or their agents,
employees or invitees, or arising from acts or omissions of third parties prior
to delivery of the Subleased Premises to Subtenant) including, without
limitation, claims, costs and liabilities (including reasonable attorneys’ fees
and costs) arising out of or in connection with the removal, cleanup or
abatement of any hazardous materials which may be in or about the Subleased

10

--------------------------------------------------------------------------------



Premises as a result of any act or omission of Subtenant, its employees, agents
or contractors. This Paragraph shall survive the termination of this Sublease,

          14. INSURANCE. Subtenant shall maintain the amounts and types of
insurance required of Sublandlord as tenant in accordance with and pursuant to
the Master Lease with respect to the Subleased Premises, which insurance shall
name Master Landlord, Sublandlord and such other parties as are required under
the Master Lease as additional insureds.

          15. ALTERATIONS. Subtenant acknowledges and agrees that any and all
alterations, installations, renovations or other items of work necessary to
prepare the Subleased Premises for Subtenant’s initial occupancy or any
alterations, changes, improvements or additions (collectively, “Alterations”)
subsequently performed (collectively, “Subtenant”s Work”) shall be performed by
Subtenant (subject to applicable provisions of the Master Lease), at Subtenant’s
sole cost and expense. At all times during construction Subtenant shall have
obtained, and shall maintain, all necessary and appropriate permits, licenses,
authorizations and approvals from all governmental authorities having or
asserting jurisdiction, and shall deliver true copies thereof to Sublandlord
promptly following Sublandlord’s request. Subtenant shall deliver to Sublandlord
and Master Landlord copies of the final, marked drawings and field notes for
such Subtenant’s Work and any other documentation or instruments required by the
Master Lease.

          16. ADDITIONAL SERVICES. Subtenant shall make its own arrangements
with Master Landlord for the furnishing of additional services to the Subleased
Premises other than those which are required to be furnished by Master Landlord
under the terms of the Master Lease and any such additional services shall be
paid for by Subtenant. Sublandlord shall have no liability to Subtenant by
reason of the failure of Master Landlord under the Master Lease or for Master
Landlord’s refusal to provide any additional services requested by Subtenant.
Subtenant acknowledges that to the extent any additional services only can be
provided to the entire 23rd Floor of the Building as opposed to the Subleased
Premises only (such as HVAC), Sublandlord and Subtenant shall work together to
determine a fair method for allocating the cost of additional services provided
to the 23rd Floor of the Building (which may include Subtenant being responsible
for the entire cost of such additional service to the extent other occupants of
the 23rd Floor of the Building have not requested such additional service). For
the purposes of this Paragraph 16, the term “additional services” shall include,
but not be limited to, overtime HVAC service, various overtime building services
and increased capacity of electric energy.

          17. NOTICES. All demands, approvals, consents or notices
(collectively, a “Notice”) shall be in writing and shall be given by personal
service, certified or registered mail, postage prepaid, or delivered by a
reputable overnight air courier service which provides written evidence of
delivery (which in each case shall

11

--------------------------------------------------------------------------------



be deemed delivered upon receipt or refusal thereof). A Notice shall be
addressed to the addresses under the signatures below. Either party hereto may
change its address for Notice by written notice delivered as set forth above.
Subtenant shall promptly after receipt thereof send to Sublandlord copies of all
notices Subtenant receives from Master Landlord or with reference to the
Subleased Premises. For purposes of Sublandlord’s response to any request by
Subtenant, all time periods in the Master Lease within which Master Landlord is
required to act or respond shall be extended by five (5) business days.

          18. ATTORNEYS’ FEES. The prevailing party in any action or proceeding
(whether at the administrative, trial or appellate levels) brought by either
party against the other under this Sublease shall recover attorneys’ fees and
costs in such amount as the court or administrative body may adjudge reasonable.

          19. ADMINISTRATION OF THIS SUBLEASE. If Subtenant requests that
Sublandlord execute any document relating to or in connection with this
Sublease, including, without limitation, the approval of any assignment or
subletting, Subtenant shall reimburse Sublandlord, within ten (10) days after
billing, for the reasonable cost of reviewing and processing of Subtenant’s
request including, without limitation, Master Landlord’s review fee plus
reasonable attorneys’ fees incurred by Sublandlord.

          20. TERMINATION OF MASTER LEASE. If the Master Lease confers upon
Sublandlord or the Master Landlord the right to terminate the Master Lease in
the event of damage, destruction, eminent domain or similar circumstances, or to
exercise the right to relocate Sublandlord, the exercise by Sublandlord or the
Master Landlord of such termination or relocation right shall not constitute a
default or breach by Sublandlord hereunder. For purposes of clarification,
Subtenant acknowledges and agrees that Sublandlord shall not be liable to
Subtenant for any termination of the Master Lease unless: (a) such termination
shall have arisen out of a default under the Master Lease by Sublandlord not
arising out of any act or omission by Subtenant; or (b) except to the extent
permitted under this Sublease, such termination shall have been beyond
Sublandlord’s reasonable control.

          21. EXCULPATION. The liability of Sublandlord hereunder shall be
limited to the interest of Sublandlord in and to the Master Lease Premises, and
Subtenant shall look solely to such interest in prosecuting any claim which
Subtenant may have hereunder against Sublandlord. In no event shall Subtenant
(or any person or entity claiming by, through or under Subtenant) make any claim
against the direct or indirect shareholders, officers, directors, individuals,
employees, agents, partners, affiliates, members or joint venturers of
Sublandlord.

          22. BROKERS. Sublandlord represents to Subtenant that it has not dealt
with any brokers in connection with this Sublease other than Newmark Knight

12

--------------------------------------------------------------------------------



Frank, whose commission shall be paid by Sublandlord under a separate agreement.
Subtenant represents to Sublandlord that it has not dealt with any brokers in
connection with this Sublease other than Cushman & Wakefield, Inc., whose
commission shall be paid by Sublandlord under a separate agreement. Each of
Subtenant and Sublandlord shall indemnify, protect, defend and hold the other
harmless from and against any and all claims, costs or liability arising out of
or relating to a breach by such indemnifying party of this representation. The
terms of this Paragraph 22 shall survive the expiration or earlier termination
of this Sublease.

          23. TIME PERIODS. Except to the extent expressly provided in this
Sublease, all time periods specified in the Master Lease (as incorporated by
reference herein) for performance by Subtenant shall be two (2) business day
less than that specified in the Master Lease.

          24. SEVERABILITY. If any provision of this Sublease or any term,
paragraph, sentence clause, phrase or word appearing herein be judicially or
administratively held invalid or unenforceable for any reason, such holding
shall not be deemed to affect, alter, modify or impair in any manner any other
provision, term, paragraph, sentence, clause, phrase or word appearing herein.

          25. ENTIRE AGREEMENT. This Sublease and the exhibits attached hereto
constitute the sole and exclusive agreement between the parties with respect to
the Subleased Premises. No amendment, modification of or supplements of this
Sublease shall be effective unless in writing and executed by Sublandlord and
Subtenant.

          26. SURVIVAL. All indemnities contained in this Sublease shall survive
the expiration or termination hereof.

          27. EXHIBITS. Exhibits “A”, “B” and “C” attached hereto are
incorporated herein by reference.

          28. SUBMISSION OF SUBLEASE. Submission of this Sublease to Subtenant
for signature does not constitute a reservation of space or an option to
sublease. This Sublease is not effective until execution by and delivery to both
Sublandlord and Subtenant. Pursuant to Paragraph 5 of this Sublease and Article
13 of the Master Lease, this Sublease is subject to written consent of Master
Landlord, which Sublandlord shall deliver to Subtenant promptly after receipt of
such consent from Master Landlord, Subtenant acknowledges that Subtenant may be
required to counter execute and deliver the consent document as a condition
precedent to Master Landlord’s execution of the consent. Sublandlord and
Subtenant hereby agree that they shall cooperate in good faith with one another
and shall comply with any reasonable requests made by one another or Master
Landlord (including, without limitation, submitting certain financial materials
or other information concerning

13

--------------------------------------------------------------------------------



Subtenant as is reasonably requested by Master Landlord) for purposes of
procuring the Master Landlord’s consent. If the consent of the Master Landlord
is not obtained for any reason whatsoever within sixty-one (61) days after the
date hereof, then either party may elect to cancel this Sublease by giving
notice to the other party after the expiration of said sixty-one (61) day
period, but prior to the giving of the consent by the Master Landlord; provided,
however, that a party to this Sublease shall have no right to terminate unless
it has complied with the good faith cooperation obligation set forth above.

          29. SUBLANDLORD CONSENT. In any instance in which Sublandlord is
required by any provision of this Sublease or applicable law not unreasonably to
withhold consent or approval, provided that Sublandlord has not acted in bad
faith, Subtenant’s sole remedy shall be an action for specific performance or
injunction requiring Sublandlord to grant such consent or approval, all other
remedies which would otherwise be available being hereby waived by Subtenant.

          30. VALID AUTHORITY.

          (a) Subtenant. Subtenant represents and warrants to Sublandlord that
(i) Subtenant is duly organized, validly existing and in good standing under the
laws of the State of Delaware, has the authority to do business in the State of
New York, and has the full right and authority to enter into this Sublease; and
(ii) the execution, delivery and performance of this Sublease by Subtenant: (x)
has been duly authorized, (y) does not conflict with any provisions of any
instrument to which Subtenant is a party or by which Subtenant is bound, and (z)
constitutes a valid, legal and binding obligation of Subtenant.

          (b) Sublandlord. Sublandlord represents and warrants to Subtenant that
(i) Sublandlord is duly organized, validly existing and in good standing under
the laws of the State of Delaware, has the authority to do business in the State
of New York, and has the full right and authority to enter into this Sublease;
and (ii) the execution, delivery and performance of this Sublease by
Sublandlord: (x) has been duly authorized, (y) does not conflict with any
provisions of any instrument to which Sublandlord is a party or by which
Sublandlord is bound, and (z) constitutes a valid, legal and binding obligation
of Sublandlord.

          31. GOVERNING LAW. This Sublease is made in the State of New York and
shall be governed by and construed under the laws thereof.

          32. SUCCESSORS AND ASSIGNS. The provisions of this Sublease shall
extend to, bind and inure to the benefit of the parties hereto and their
respective permitted successors and assigns.

14

--------------------------------------------------------------------------------



          33. BUILDING DIRECTORY. Subtenant shall have the right, at no cost or
expense to Subtenant, to have its proportionate share of Sublandlord’s listings
in the Building directory, subject to the terms of the Master Lease and Master
Landlord’s approval. In addition, subject to Sublandlord’s approval, not to be
unreasonably withheld, conditioned or delayed, and Master Landlord’s approval or
pursuant to any Building rules and regulations of Master Landlord concerning
signage of tenants on floors partially occupied by a tenant, Subtenant may
install signage identification in the elevator lobby of the twenty-third (23rd)
Floor of the Building and/or on the wall at the entry door to the Subleased
Premises.

          IN WITNESS WHEREOF, this Sublease is made the day and year first above
written.

 

 

 

 

 

 

SUBLANDLORD:

SUBTENANT:

 

 

ROCKBAY CAPITAL MANAGEMENT,

DELCATH SYSTEMS, INC., a

L.P, a Delaware limited partnership

Delaware corporation

 

 

 

 

 

 

By:

-s- ATUL KHANNA [c50095001.jpg]

By:

(-s- RICHARD TANEY) [c50095002.jpg]

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

Name:

Atul Khanna

 

Name:

Richard Taney

 

Title:

CHIEF EXECUTIVE OFFICER

 

Title:

CEO


 

 

 

 

Address:

600 Fifth Avenue, 24th Floor

Address:

1100 Summer Street, 3rd Floor

 

New York, New York 10017

 

Stamford, CT 06905

 

Attn: GEN. COUNSEL

 

Attn: RICHARD TANEY

 

 

 

 

 

 

until the Commencement Date, following which Subtenant’s address shall be:

 

 

 

 

 

 

 

600 Fifth Avenue, 23rd Floor

 

 

 

New York, New York 10017

 

 

 

Attn: RICHARD TANEY

15

--------------------------------------------------------------------------------



EXHIBIT “A”

DEPICTION OF SUBLEASED PREMISES

(attached)

--------------------------------------------------------------------------------



Space A – 3,400

SUBLEASE OUT

(MAP) [c50095003.jpg]

--------------------------------------------------------------------------------